Citation Nr: 1330849	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO in Roanoke, Virginia that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for bilateral pes planus.

The Board remanded the appeal in July 2012, and the case was subsequently returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2012 statement, the Veteran indicated he wants "a personal hearing preferably by webcam" at the VA Medical Center (VAMC) in Richmond.  It is unclear whether the Veteran wants a hearing before a Veterans Law Judge (VLJ) of the Board, or before a Decision Review Officer (DRO) of the RO.  This request was received within 90 days of the date of mailing of the notice that his appeal was certified to the Board in June 2012.  See 38 C.F.R. § 20.1304.  He is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.103(a), (c), 20.700(a), (e), 20.704 (2012).  

The RO must clarify with the Veteran and his representative which type of hearing is requested, and then schedule the hearing at the appropriate facility, subject to available VA resources.  38 C.F.R. § 3.103(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and his representative, and ask him if he wants a personal hearing before a VLJ of the Board at the RO (i.e., a Travel Board hearing), or a Board videoconference hearing.  

In addition, the RO should also ask him if he wants a DRO hearing at the RO or other VA facility, subject to available VA resources.

2.  Then, the RO should schedule the requested DRO and/or Board hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of the hearing(s) and put a copy of this letter in his claims file.  

3.  Once the Veteran has been afforded the requested hearing(s), or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


